Citation Nr: 0106840	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a dental disorder.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service in the regular guerrilla 
service from April 1945 to August 1945 and in the 
Commonwealth Army of the Philippines from August 1945 to 
March 1946.

The Board of Veterans' Appeals (Board) denied service 
connection for four disabilities on the basis that the claims 
were not well grounded on July 30, 1999.  Under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096 (2000) (hereafter VCAA), the Secretary may, on his 
own motion, reopen and readjudicate such claims under chapter 
51.   This matter is referred to the RO for such further 
action as is deemed appropriate.  


FINDING OF FACT

The evidence submitted in support of the claim does not 
establish that any dental disability was the result of the 
loss of substance of the body of the maxilla or mandible 
through trauma or disease such as osteomyelitis; carious 
teeth and periodontal disease are not disabilities for which 
service connection may be established.


CONCLUSION OF LAW

As a matter of law, a dental disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §  1110 (West 1991 
& Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
To make a showing of chronic disease in service, a 
combination of manifestations is required that is sufficient 
to be identified as the disease entity and sufficiently 
observable to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease that is diagnosed 
after discharge, when the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.61 of this chapter.  38 C.F.R. § 3.381 
(2000).

The Board notes that loss of teeth can be service connected 
for monetary benefits only if such loss is, inter alia, "due 
to loss of substance of body of maxilla or mandible."  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2000); see also 
38 C.F.R. § 3.381 (stating that replaceable teeth may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.161 of this 
chapter; Dorland's Illustrated Medical Dictionary 994, 984 
(28th ed. 1994) (the maxilla is one of the bones forming the 
upper jaw, and the mandible is the bone of the lower jaw); 
Woodson v. Brown, 8 Vet. App. 352 (1995). 

The recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory elements necessary to establish service connection.  
The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifested within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has also held that the second and third elements of 
a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (2000) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Board finds that while this case law is no longer 
controlling for the proposition that the claimant must first 
present these three elements to establish a well-grounded 
claim, this case law remains both controlling and compelling 
with respect to what constitutes "competent" evidence to 
establish critical facts.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Relevant service records consist of an Affidavit for 
Philippine Army Personnel completed by the appellant in 
February 1946.  In the affidavit the appellant reported no 
wounds or illness during service.  The service medical 
records are negative for complaints or treatment for any 
dental disorders.

Post-service medical records consist of one medical report 
dated August 31, 1999, which certifies that the veteran had a 
diagnosis of edentulous oral cavity.  The report further 
states that the veteran's teeth were extracted due to caries 
and a "periodental problem" with second-degree mobility.

The veteran submitted a lay statement signed by two fellow 
World War II veterans.  Although not specific as to dates, 
the two veterans affirmed that some time prior to being 
"reprocessed" in February 1946, all of the appellant's 
teeth were pulled out.  


II.  Analysis

The Board has reviewed the veteran's claim for compensable 
service connection for a dental disorder.  The Board would 
first emphasize that entitlement to service connection 
depends squarely upon whether the medical evidence 
demonstrates: (1) that the veteran's tooth loss was the 
result of loss of substance of the body of the maxilla or 
mandible through trauma or disease such as osteomyelitis and 
(2) that the tooth loss occurred while in service or within 
one year of termination of service.  The record does not 
contain medical evidence that reflects that any of the 
veteran's tooth extractions were necessitated by bone loss to 
the maxilla or mandible.  In addition, even assuming that 
such bone loss were found, no medical evidence has been 
presented to show that such loss resulted from trauma or a 
disease other than caries or periodontal disease, which are 
not considered disabling pursuant to 38 C.F.R. § 3.381.  
Consequently, since there has been no medical evidence of a 
disability for which service connection may be granted, the 
veteran's claim for service connection must be denied.

The Board finds that the veteran's claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(hereafter VCAA) (to be codified at 38 U.S.C. § 5103A).  In 
this regard, the Board observes that the veteran repeatedly 
and consistently characterized his claim as arising from lack 
of dental hygiene while in-service.  Furthermore, the medical 
evidence presented by the veteran in no way relates or 
attributes his condition to bone loss to the maxilla or 
mandible.  The regional office (RO) advised the veteran by 
letter in August 1999 of the elements of a well-grounded 
claim and the types of evidence that should be presented.  In 
its October 1999 rating decision, the RO cited 38 C.F.R. 
§ 4.149 (currently codified at 38 C.F.R. § 3.381) and advised 
the veteran that service connection could not be established 
for a dental condition of carious teeth and periodontal 
disease.  As there has been no change in the law pertinent to 
the veteran's claim, remand for the readjudication under 
38 C.F.R. § 3.381 is not warranted.  The RO informed the 
veteran again in its February 2000 statement of the case, 
that under 38 C.F.R. § 4.149, compensation was not payable 
for the veteran's condition.  Although the RO did not advise 
the veteran of the types of dental conditions that could be 
service connected for disability compensation, the Board 
finds that the RO's advisement were wholly consistent with 
the veteran's characterization of his claim and as such, 
complete.

The record further reflects that the veteran has not credibly 
alleged the existence of any service medical records, or any 
other Federal government records, not already in the claims 
file.  Therefore, the Board does not find that there is any 
allegation of outstanding, existing evidence that could 
substantiate the claim that has not already been obtained.  
The Board notes in this connection that the veteran has 
argued that relevant service medical records were destroyed 
by order of General MacArthur at the time of the surrender of 
"USAFFE" forces.  The Board notes for the record that the 
surrender the veteran refers to occurred in 1942.  The 
veteran's recognized service began in 1945.  Accordingly, 
this assertion is patently without merit. 

Moreover as was noted previously, although the new law 
revised the former 38 U.S.C.A. § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence of a well-grounded claim before 
the Secretary is obligated to assist the claimant in 
developing the facts pertinent to the claim, the new law does 
not require that the Secretary make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought when there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)).  Since the 
dental conditions attributed to the veteran are compensable 
for treatment purposes only according to 38 C.F.R. § 3.381, 
there was no reasonable possibility that further assistance 
would aid in substantiating a claim for monetary benefits.  
Further, there is no obligation to obtain a VA medical 
examination or opinion unless the claimant makes a showing 
with competent evidence of current disability or persistent 
or recurrent symptoms of disability.  Although the veteran 
has provided evidence of carious teeth and periodontal 
disease, he has not shown "disability" which could qualify 
for monetary compensation.  In other words, there is no legal 
entitlement to the benefit sought.  Sabonis v. Derwinski, 6 
Vet. App. 426 (1994).  In this context, the provisions of 38 
U.S.C.A. § 1154(b) concerning combat service, even assuming 
they are applicable here, can not overcome the fact that 
there is no legal entitlement to the benefit sought by the 
claimant.

In light of the above, the Board finds that the RO has fully 
discharged all the requirements of the new legislation.  
There is no indication of any outstanding evidence that could 
substantiate the claim.  Since the law does not provide for 
monetary benefits for the disabilities shown, there is no 
additional evidence the veteran could submit to substantiate 
the claim for monetary benefits.  A VA examination or opinion 
is not necessary to decide the claim.  In the alternative, 
even if it was arguable that the RO had not informed the 
veteran of what evidence the RO and what evidence the veteran 
are respectively responsible for obtaining, the RO has gone 
beyond such a requirement by actually obtaining all existing 
evidence that allegedly could substantiate the claim.  
Therefore the Board finds it is not prejudicial to proceed to 
decide the claim without first referring the claim back to 
the RO to consider in light of the VCAA.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Finally, the Board must emphasize that it has no doubt about 
the veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has a current disability related to service.   Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.



ORDER

The claim for service connection for a dental disorder is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

